t c memo united_states tax_court child adult intervention services inc petitioner v commissioner of internal revenue respondent docket no 14518-10l filed date richard b king an officer for petitioner michael w lloyd for respondent memorandum findings_of_fact and opinion thornton judge pursuant to sec_6330 petitioner appeals respondent’s determination to proceed by levy to collect late-filing penalties pursuant to sec_6652 for tax years and 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax continued findings_of_fact the parties have stipulated some facts which we incorporate by this reference when the petition was filed petitioner was a corporation created under the laws of and operated in oregon petitioner is a tax-exempt_entity under sec_501 it is required to file a form_990 return of organization exempt from income_tax or form 990-ez short_form return of organization exempt from income_tax on the 15th day of the 5th month following the end of its calendar_year see sec_6033 richard king dr king founded petitioner and is its president he is a forensic psychologist with a bachelor’s and a master’s degree from western oregon university and a doctorate from northern arizona university he provides counseling services for petitioner in addition to being its president for the years through the compensation that he received from petitioner ranged from about to about of petitioner’s total revenues continued court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar 2more particularly focusing on the years at issue for dr king’s dollar_figure of compensation represented about of petitioner’s dollar_figure total revenues and for his dollar_figure of compensation represented about of petitioner’s dollar_figure total revenues dr king is married to laura king mrs king she has a high school degree and has achieved success in business until she worked for weyerhaeuser co managing its accounts_payable division which involved accounts_payable of over dollar_figure million a week since at least she has performed administrative services for petitioner including preparing forms she is not an officer of petitioner but serves as dr king’s assistant since being injured in a car accident mrs king has suffered a variety of medical problems including fibromyalgia which causes her lack of concentration fatigue and forgetfulness for each year from through petitioner failed to file its form_990 on time dr king knew that petitioner’s returns going back to at least were not timely filed and that it was his responsibility to ensure that they were for every year from through except respondent assessed late-filing penalties against petitioner but for reasons unexplained in the record abated those penalties for each year except and more particularly on date petitioner filed untimely forms for tax years and respondent assessed late-filing penalties of dollar_figure for and dollar_figure for on date respondent issued petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing for these unpaid liabilities for and by letter dated date dr king requested that respondent abate these penalties because the volunteer who provided petitioner’s administrative services had been very ill and had overlooked filing the forms on date petitioner mailed respondent a form request for a collection_due_process or equivalent_hearing requesting a collection alternative and abatement of the penalties on date respondent’s settlement officer so sent petitioner a letter scheduling a telephone conference for date and requesting that petitioner submit a collection information statement including financial information if a collection alternative was sought on date the so called dr king but was unable to reach him that same day the so sent petitioner another letter extending the date for submitting information to date on date dr king and the so held a telephone conference dr king stated that he did not recall requesting a collection_due_process_hearing and that he had received a letter from the internal_revenue_service indicating that petitioner had no outstanding liabilities the so requested that dr king provide a copy of this correspondence and any other relevant information by date on date petitioner sent the so a letter stating that late-filing penalties had been abated for tax years other than those at issue the letter requested assistance in locating documents showing that the penalties had been abated for tax years and petitioner did not submit an offer-in-compromise or a collection information statement to the so on date respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice sustaining the proposed levy the notice stated the so had verified that all legal and procedural requirements had been met for the assessment of the and late-filing penalties the notice indicated that petitioner had not established reasonable_cause for the late filings because its responsibility for meeting its tax obligations could not be delegated to a volunteer the notice also stated that petitioner had offered no collection alternative finally the notice concluded that the proposed levy balanced the efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary opinion this court has jurisdiction over this matter pursuant to sec_6330 3effective for determinations made after date this court has jurisdiction to review an appeal from a determination by an appeals officer under sec_6330 without regard to the type of underlying tax involved see 130_tc_44 n respondent does not dispute that petitioner is entitled to challenge its underlying liability in this collection proceeding see sec_6330 we review petitioner’s underlying liability de novo see 117_tc_183 114_tc_176 lindberg v commissioner tcmemo_2010_67 underlying liability subject_to challenge can be a penalty other issues we review for abuse_of_discretion see 114_tc_604 with exceptions not relevant here every organization that is exempt from taxation under sec_501 must file an annual return stating specifically the items of gross_income receipts and disbursements and such other information as the secretary may by forms or regulations prescribe sec_6033 sec_6652 imposes a penalty on any organization that fails to comply with this filing requirement or fails to include complete or correct information on the return for organizations with gross_receipts not exceeding dollar_figure million the penalty is dollar_figure for each day late with a maximum penalty of the lesser_of dollar_figure or of the organization’s gross_receipts for the year sec_6652 the penalty does not apply if it is shown that the failure giving rise to the penalty is due to reasonable_cause sec_6652 petitioner does not dispute respondent’s computation of the penalty rather petitioner argues that the reasonable_cause exception applies because of mrs king’s illness and because imposing the penalties will cause financial challenges for it to avoid the penalty petitioner must establish that its failure_to_file the information_return within the prescribed time was due to reasonable_cause and not willful neglect see sec_301_6652-1 proced admin regs see also rule a 114_f2d_713 6th cir willful neglect is a conscious intentional failure or reckless indifference 469_us_241 whether the elements that constitute reasonable_cause exist in a given case is a question of fact id pincite n reasonable_cause is generally found when a taxpayer exercises ordinary business care and prudence but nevertheless is unable to file within the prescribed time id pincite sec_301 c proced admin regs reliance on an agent does not constitute reasonable_cause for failure to timely file see boyle u s pincite 789_f2d_515 7th cir 4although 469_us_241 involved the delinquent filing of an estate_tax_return its principles apply to the instant case see 789_f2d_515 7th cir petitioner has not established that its failure to timely file in and was due to reasonable_cause and not willful neglect for many years before and at least one year after those at issue petitioner failed to file timely returns as required both dr and mrs king testified that it was petitioner’s practice to file the required returns only after being notified that they were late we believe petitioner’s failure to take corrective action after so many years of late filing constitutes reckless indifference and thus willful neglect petitioner’s argument that mrs king’s illness constitutes reasonable_cause for its failure to timely file its returns is unpersuasive mrs king testified that she has had medical problems since but that she was able to drive travel and otherwise perform daily tasks during the years at issue more fundamentally mrs king was not an officer of petitioner as he was petitioner’s president it was dr king’s responsibility not mrs king’s to file the required forms dr king is a very sophisticated and intelligent professional who suffered from no incapacity during the years at issue he knew that he was responsible for filing the forms and that petitioner consistently filed them late his expectation that mrs king would file the required returns does not relieve petitioner of its duty to comply with the statute see boyle u s pincite petitioner contends that it will suffer financial problems from the imposition of the penalties petitioner failed however to provide requested information to the so as might have been relevant in evaluating its financial condition or in considering any collection alternative see schwersensky v commissioner tcmemo_2006_178 indeed petitioner never proposed any collection alternative the so did not abuse her discretion in failing to consider collection alternatives that petitioner never proposed see 126_tc_237 rev’d on other grounds 514_f3d_1119 10th cir vines v commissioner tcmemo_2009_267 aff’d 418_fedappx_900 11th cir johnson v commissioner tcmemo_2004_73 petitioner has made no valid challenge to the appropriateness of the proposed levy in any event from our review of the record we are satisfied that respondent has met the requirements of sec_6330 consequently we shall sustain respondent’s determination to proceed with the proposed levy to reflect the foregoing decision will be entered for respondent
